 ELBACANNING COMPANY137the disputed work of maintaining the electronic components on typesetting machines located in the composing room of the McCall Cor-poration plant, Dayton, Ohio2The International Brotherhood of Electrical Workers, Local No1527,AFL-CIO, is not entitled, by means proscribed by Section8(b) (4) (D) of the Act, to force or require the Companyto assignthe above described disputed work to electricians3Within 10 days from the date of this Decision and Determina-tion of Dispute, the International Brotherhood of Electrical Workers, Local No 1527, AFL-CIO, shall notify the Regional Director forRegion 9, in writing, whether it will or will not refrain from forc-ing or requiring the Company, by means proscribed by Section8(b) (4) (D) of the Act, to assign the work in dispute to electriciansrather than to machinistsElsa Canning CompanyandAmalgamated Meat Cutters andButcher Workmen of North America,AFL-CIO,and Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America, General Drivers Local Union No 657Case 23-CA-2109October $0,1966DECISION AND ORDEROn May 31, 1966, Trial Examiner Owsley Vose issued his Decisionin the above entitled proceeding, finding that the Respondent hadengaged in and was engagingin certain unfair labor practices, andrecommendingthat it cease and desist therefrom andtake certainaffirmative action, asset forth in the attached TrialExaminer'sDecisionThereafter, all partiesfiled exceptionsto theTrial Exam-mer's Decisionand supporting briefs Respondentfiled a brief inanswer tothe Charging Parties' exceptionsPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three memberpanel [Chairman McCulloch and Members Brown and Zagoria]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed Therulings are hereby affirmed The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and briefs, theGeneral Counsel's and the Charging Parties' exceptions and briefs,and the entire record in this case, and hereby adopts the findings, conclusions, and recommendations of the Trial Examiner, with the fol-lowing modification161 NLRB No 9 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner found that the Respondent dischargedemployee Jose Alaniz on September 23, 1965, for cause and not inreprisal for his engaging in union and other protected activities. Wedisagree.The record shows that Alaniz, at the time of his discharge, hadbeen employed by Respondent for a period of 20' years. He was aknown union adherent and had testified against Respondent in anearlier unfair labor practice case. In the instant proceeding, as foundby the Trial Examiner, Alaniz, on July 13, 1965, was included in anunlawful layoff. The events leading to the discharge with which weare here concerned occurred after his reinstatement on August 24,1965.Thus, on September 8, 1965, Foreman Rodriguez observed Alanizopen and eat the contents of a can of tomatoes and green chilies.Rodriguez asked Alaniz, "Jose, how come you're doing this whenyou're not supposed to."' Alaniz replied that "lie was Hungry." Rod-riguez made no further comment. Again on September 13, Rodriguezsaw Alaniz open another can, watched him eat the contents, but saidnothing. Finally, on September 23, Rodriguez again saw Alaniz eatinga can of tomatoes. On this occasion, Rodriguez told Alaniz to reportto him as soon as his replacement arrived. Alaniz did so and Rodri-guez sent him home, telling him to check with Foreman Ruiz the nextmorning. Rodriguez then informed Ruiz that Alaniz had been senthome early because he found him eating tomatoes from one ofRespondent's cans for the third time that month. When Alanizreported for work that morning, he was sent to General ManagerGavito and told by the latter that he had been caught eating the Com-pany's tomatoes on three occasions and had been warned not to do so.Alaniz replied that he had no knowledge that his conduct was againstthe rules, and offered to pay for the tomatoes. Gavito said it was notthe money, but the fact that Alaniz was repeatedly breaking Respond-ent's rules that made his offenses serious. Gavito then discharged him.In the discharge notice, Respondent indicated that Alaniz had beenwarned twice about eating company products.On these facts, the Trial Examiner concluded that Alaniz had beendischarged because he repeatedly ate the Company's canned goods,despite his foreman's warning to stop. In our opinion, the TrialExaminer's finding that Alaniz had received a prior warning cannotbe supported by this record. Any such warning must be found in themild rebuke given Alaniz by Rodriguez during the brief exchangebetween them on September 8. The mere statement by Rodriguez thatAlaniz was doing something he was "not supposed to" hardly placedAlaniz on notice that his conduct was sufficiently serious to warrantsevere discipline if repeated. Quite to the contrary, in view of Alaniz' ELSACANNING COMPANY139response that he was eating the tomatoes because he was hungry, andRodriguez' failure to make further comment either on that or the secand occasion when Alaniz was seen eating tomatoes, the impressionreasonably cone eyed was that Rodriguez did not iegard the conductin question as constituting a serious offense, or, indeed, of the typethat he could not permit 1The discharge of Alaniz in the circumst tnces is entirely consistentwith an attempt to both establish pretextual grounds for the dischnrge of a known union idherent, and to impress similarly inclinedemployees as to the stringency with which Respondent would meettheir slightestmisconductTaking full account of the nature ofthe conduct which precipitated the discharge and the ambiguousactions of Foreman Rodriguez, and considering these factors againstRespondent's strong opposition to the Union and history of unfairlabor practices, we ire satisfied that the harsh discipline meted outto Alaniz, an employee with 20 years' service, during the period preceding the impending election, can only be explained as a furthereffort on Respondent's part to defeat the Union by discouraging anyand ill activities on its behalf Accordingly, we find, contrary to theZ rial Examiner, that Respondent has failed to overcome theprimal acneviolation made out by the General Counsel herein, that a preponderance of the evidence sustains the General Counsel's contentionthat the seasons given by Respondent for the discharge of Alanizwere pretextual, ind that he w'ts dischiiged because of his union andother protected activity, in violation of Section 8(a) (3), (4), and (1)of the Act 2Additional Conclusions of LawUpon the basis of the foregoing findings of fact and the entire record in this case, we hereby adopt the following new Conclusion ofLaw 3, the present Conclusion of Law 3 being renumbered"3By discharging Jose Alaniz to discourage membership in oractivities on behalf of the Unions, and to discourage Alaniz from giving testimony in any National Labor Relations Board proceeding, theRespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a) (3), (4), and (1) of the Act"1We expressly reject any view that the eating of tomatoes herein was in violation ofany company rule Although Respondent in its brief contends that Alaniz broke its ruleagainst damaging and destroying company property we do not believe that such a rulecan be fairly extended to cover the conduct in issue2In view of our finding herein that Alaniz was discriminatorily discharged we do notadopt that part of the Trial ExaminersRemedy cutting off Respondents backpayliability to Alaniz on September 24 1965 Neither do we adopt the Trial Examiners suggestions in that part of his Decision entitledThe Remedywith respect to possiblemethods of computing backpay for the employees laid off on July 13 1965 As the TrialExaminer himself points out such computations are best left to the compliance stage ofthe proceeding 140DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board adopted the Trial Examiner s Recommended Orderwith the following modifications[1Add the followingas paragraphs2(a) and 2(b), and consecutively reletter the presentparagraphs[" (a)Offer to Jose Alaniz immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority and other rights and privileges, and notify him if presentlyserving inthe Armed Forces of the United States of his right to fullreinstatementupon application in accordance with the Selectin e ServiceAct and the Universal Military Training 'ind Service Act, asamended, after discharge from the Armed Forces "l"(b)Make whole Jose Alaniz for any loss of pay he may havesuffered by reason of the discrimination against him, by payment tohim of a sum of money equal to the amount he would have earned aswagesfrom the date of his discharge to the date of Respondent's offerof reinstatement, in the manner established in F TVWoolworth Company,90 NLRB 289, together with 6 percent interest per annum there-on, asprescribed inI8z8 Plumbing tt Heating Co ,138 NLRB 716 "[2Add the following as the second full paragraph in the attachedAppendix A[WE WILL offer Jose Alaniz immediate and full reinstatement tohis former or substantially equivalent position without prejudiceto his seniority and other rights and privileges and make himwhole for any loss of pay he may have suffered by reason of thediscrimination against him ]CHAIRMAN MCCULLOCH dissenting in p'litFor the reasons set forth by the Trial Examiner in his Decision, Iwould affirm his findings is to the discharge of Alaniz on Septemher 23, 1965, and approve his recommendation to dismiss that part ofthe complaint In all other respects, I concur in the Decision of theBoardTRIAL EXAMINERS DECISIONSTATEMENT OF THE CASEThis case was heardbefore TrialExaminerOwsley Vose at Edinburg Texas onJanuary 25-31 1966 pursuant to charges filed on July 19 1965 and a complaintissued on August27 1965The complaint as subesequently amended pursuant toan amended charge filed on January 17 1966 presents questions as to whether theRespondent violated Section 8(a)(3) (4)and (1) of theAct by laying off ordischarging 24 employees and in the case of one of them by reducing his workinghours and whether the Respondent violated Section 8 (a) (1) of theAct by promulgating certain working rules including an excessivelybroad nosolicitation ruleby requesting laid-off employees to acknowledge that theycould applyfor futureemployment only as new employees and by soliciting from an employee a statement for use in support of objections to election which it proposed to file ELSA CANNING COMPANY141Upon the entire record and my observation of the witnesses and after due consideration of the briefs filed by the parties, I make the followingFINmNos AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe Respondent a Texas corporation operates a plant at Elsa Texas where itis engaged in the processing and canning of vegetables During the year precedingthe issuance of the complaint the Respondent sold and shipped more than $50 000worth of its products to customers outside of Texas and in the same period boughtcommodities valued at more than$50 000 from suppliers outside of Texas Uponthese facts I find as the Respondent admits that it is engaged in commerce withinthemeaning of Section 2(6) and(7) of the Act andthat it will effectuate thepolicies ofthe Act toassert jurisdiction hereinII THE LABOR OROANIZATIONSINVOLVEDThe CharpmgPartiesAmalgamated Meat Cutters and Butcher Workmen ofNorth America AFL-CIO andInternational Brotherhoodof TeamstersChauffeursWarehousemen and Helpersof AmericaDriversLocalUnion No 657hereinaftercalled the theUnions are labor organizationswithinthemeaning ofSection 2(5) of the ActIH THE UNFAIR LABOR PRACTICESA BackgroundThe Unions commenceda campaign to organize the Respondents employees inNovember1963 and filed a petitionfor certificationas joint bargaining representstive on December17 1963 (Case 23-RC-2190) At theRespondents request, theelection was scheduled at the peak of the Respondents midyear tomato season onJune 18 1964 In May when the tomato season began the Respondent refused torehire 13 female production employees who had worked for it year after year astomato peelersOf these134 employees were again refused employment whenthey again appliedfor jobs at the commencement of the September tomato operationPreviously in February 1964the Respondent had refused to hire HeribertoAlaniswho had worked for theRespondentin the warehouse from 1955 to 1959These refusals to hire were among the allegations of unfair labor practices con-sidered by the Board in a prior case(Cases23-CA-1768and 23-CA-1851) TheBoardconcludedthat all of therefusals to hire above mentioned were motivatedby antiunion considerations and violated Section 8(a) (3) and(1) of the Act i OnJanuary 11 1966 the Court of Appeals for the Districtof Columbia Circuitentered a decree enforcingthe Boards Order in theprior case(by default)In the electionwhich washeld on June18 1964 the Union lost 54 to 93 TheUnion filed objections to conductaffecting election and these were considered bythe Trial Examineralong with the unfair labor practices alleged in the prior caseInMay 1965 shortly afterthe Trial Examiner issued his decision in the priorcase in whichhe sustainedthe Union s objections to conductaffectingthe electionand recommendedthat theBoard set aside the election,the Unions decided not toawait the outcome ofthe Board s review oftheTrialExaminer s findings andrecommendations in the prior case and to obtain fresh authorization cards from theemployees thenworkingThiswas done and a letter requesting recognition andthe commencement of bargaining negotiations was sent by the Unions to theRespondenton May 18 1965Enclosed in the letter were photocopies of bargainingdesignation cards signed in theMay 11 to 16 1965period by26 of the 44employeeslisted on the Respondents payroll that week in the warehouse and pro-duction departments In addition the Unionsenclosed photocopies of cards signedby 11 other employees most of whomhad been on the Respondent s payroll in1 TheBoard further found that the Respondent commencing in December 1963 assignedJuan Garciaone ofthe leadingsupportersof the Unionto more arduous duties in thewarehousebecause ofhis union activities and thereby further violated Section 8(a)(3)and (1)of the Act 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecent weeks, but not during, the weekendingMay 18. No cards sent were signedby any of the Respondent's long-hauldrivers or shop employees. _The Respondent declined to grant the requested recognition.Whereupon theUnions' requested and was granted leave ,to, withdraw its earlier petition for certifi-cation and filed a new petition for certification with the Regional Office.At the hearing on the Unions' new petition for certification which was held onJune 24, 1965, the Respondent produced a document in which it projected itsemployment needs for the rest of 1965 and for all of 1966. This document wasoffered in support of the Company's position that the election should be postponeduntil the peak of the midyear tomato season in 1966. The Unions were contendingprimarily that the election should be held immediately after the close of the 1965midyear tomato season (involving only the Respondent's regular year-roundemployees), or, if such a date were not acceptable to the Board, then the electionshould be held as soon as possible during the 1965 midyear tomato season, whichstillhad about 3 weeks to run, according to,,the,Respondent's projections.'On September 29, 1965, the Board issued a Decision and Direction of Electionin which it directed, in effect, that the election be held during the next minor peakof employment at which it was practical to hold an election. At the election, whichwas held on November 5, 1965, the vote was 22 in favor of the Union to 21 "No"votes,with 18 challenged ballots. Thirteen of the 18 challenged ballots were castby employees who were found 'to have been unlawfully discriminated against inthe prior case. As of this date,rulinghas not yet been made on the challengedballots.In the meantime all of the events set forth below occurred.B. The Respondent promulgation of new work rulesThe Resp6ndent,'con9uulted'its attorney, and started, drafting, new work, rules on orabout June 9, 1965, just a few weeks after the Unions requested recognition andbargaining. Previously the Respondents had not had any written work rules foremployees. By June 19 the Respondent had completed drafting its rules and onthat day attached to the paychecks of each of its employees a mimeographed copyof its "Rules and Regulations." Joe Gavito, Jr., the Respondent's vice president andgeneralmanager, admitted that the promulgation of the rules was prompted by"this labor situation in our plant." Gavito explained at the hearing that he thoughtthe rules were a good idea in order to avoid misunderstanding among the employees.The rules, which are set forth in full in Appendix B hereto, provide for threecategories of employee offenses in descending degree of seriousness. Among thoseoffenses in' category I, which render an employee subject to immediate discharge,are "Reporting to work intoxicated," "Insubordination," "Dishonesty or theft ofemployees' or company's property" and "Fighting." Also included in category I isthe following rule:9.'Solicitation for any cause or the distribution of literature during workinghours or in work areas without permission?Category II of the Respondent's Rules subjects an employee to discharge afterone warning. Included among the offenses in this category are "Absence fromwork without supervisor's approval" and "Horseplay." Category III, which subjectemployees to discharge after two warnings, prohibit, among other offenses,"Unnecessary talking on the job," "Tardiness," and "Cursing."The General Counsel contends not only that the Respondent's no-solicitationrule, rule 9, was invalid because of its excessive breadth, but also that the Respond-ent, by promulgating its rules as a whole at this time was attempting to discourageunion organization. In support of the latter contention the General Counsel pointsto testimony indicating that solicitation for church benefits and other affairs hadbeen quite common in the plant in the past. In view of this fact and the Respond-ent's subsequent antiunion discrimination against a number of its year-round pro-duction and warehouse employees, discussed below, I am in accord with the Gen-eral Counsel's contention that the Respondent promulgated its no-solicitation ruleat this time in order to discourage employees from continuing their support of theUnion, and that the Respondent's conduct violated Section 8(a)(1) of the Act forthis reason.Wm. H. Block Company,150 NLRB 341,Rowe Industries, Inc.,152NLRB 70.a In October1965,the Respondent, upon adviceof counsel,amendedthe above rule byeliminating the words"or in work areaswithoutpermission."In this connection seeG e; W Electric Specialty Company V. N.L.R.B.,360 F.2d 873 (C.A. 7). ELSACANNING COMPANY143With respect to the General Counsel's contention that the Respondent's no-solicitation rule by,its terms was too broad, I agree that the,rule as originally pro-,mulgated exceeded permissible bounds in that it unnecessarily prohibited all solici-tation:in working areas, regardless of whether done on the employees' time or not.The Respondent has not shown that such a limitation furthered its legitimate,interest in promoting production, order, and discipline..In view of my findings with respect to, the no-solicitation rule, I find it unneces-sary to pass upon the General Counsel's further contention that the Respondent'srules as a whole were put into effect in order to deter union organization. MyRecommended Order will be sufficiently broad to cover any future efforts to squelchorganizational activities by means of newly promulgated rules.C. The Respondent's layoff of regular year-round warehouse and productionemployees during the week ending July 13, 19651.The factsThe record shows that the Respondent has for many years maintained a regularcrew of warehouse employees of from 12 to 20 men who worked year round, anda smaller group of production employees who worked regularly even though theplant was not in production.On July 9, 1965, the Respondent posted on its bulletin board a noticeconcerningitsprojected plans for employment in the coming year. With the exception of thefigure for the current week, the figures were those contained in the document pre-sented at the representation hearing on June 25. The notice in full is attachedasAppendix C. The preamble to the noticeisasfollows:Witli4'the^ Spring` tomato -pack just about completed and with,the curtailmentof our canning'operations for, the, next few months, we are having to reduceour work force considerably. We will not maintain a warehouse crew, as such,during these off-production months.We will maintain a limited number ofmaintenance employees, long-haul truckdrivers, and a crew of two or three inour truck maintenance shop.For your guidance we list below our projected plans for production andemployment for the next year. As our canning operations develop we willemploy the required number of employees, based on seniority and ability.Set forth below the preamble in the notice is a table giving the estimated numberof employees in four categories, "Warehouse," "Production," "Maintenance," and"Drivers & Shop" for each of the weeks in the period beginning with the week end-ing July 13, 1965, and ending with the week ending July 12, 1966. These figuresshow that the Respondent planned to have 12 drivers and shop employees, in eachweek in the coming year, a reduction of just 1 below the figure given for the weekending July 13, 1965, when the Respondent listed 40 warehouse employees and 142production employees. The table shows that the Respondent planned to have nowarehouse or production employees in the second half of 1965, except during 4weeks in September, when it proposed to have 12 warehouse and 15 productionemployees, and the last 3 weeks in November, when it proposed to have 12 ware-house and 21 production employees.As the portion of the notice above quoted indicates, the Respondent was com-pleting itsmidyear tomato peak in the payroll week ending July 13, 1965. TheRespondent's payroll records list 179 warehouse and production employees in theweek ending July 13,, and only 13 in the week ending July 20. A great many ofthose dropped were seasonal workers who were added to the payroll during the1965midyear tomato season. However, during the week ending July 13 theRespondent terminatedmany warehouse and production employees who hadworked for the Respondent on a year-round basis for many years. This does notmean that they worked a full day every week of the year, but rather that theyworked some in each payroll week during the year, almost without exception.The General Counsel's principal complaint in this case is predicated upon theRespondent's termination of 19 warehouse employees and 5 production employeesduring the week ending July 13, 1965. It is the theory of the complaint, as amended,that these 24 employees had worked for the Respondent for many years on ayear-round basis without ever being laid off, that their termination involved thediscontinuance of the Respondent's former longstanding practice of having regularyear-round crews in the warehouse and production departments, and that the dis-continuation of this practice was motivated by antiunion considerations and hence 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolated Section 8(a)(3) and(1) of the Acts Howeverin one respect at leastthe General Counsel s complaint is not well founded My study of the Respondentspayroll records shows that 6 of the 19 warehouse workers named in the complaintas amended were not regular year round employees of the Respondent In factnone of these six performed any work for the Respondent until the week endingMay 25 1965 or later Thecomplaint as amended therefore will be dismissed asto these six warehouse employees as followsFernando Cruz Rudolfo Garza,Diego Guerro Manuel Ruiz Juan Salinas and Anastacio TorresThe record shows that the other 13 warehouse employees and the 5 employeeswhom the General Counsel refers to as production employees4were all long serviceemployeeswho hadnever before been laid off for lack of work In the warehouseJoseAlaniz had worked 20 years without a layoff Pnmitivo Casarez MaximoCortezAntonio Estala Jesus Garcia Juan Garcia and Diego Madrigal each hadworked year round for at least 10 years without a layoff and Raul Mohna andArmando Ochoa had worked regularly for almost 10 years Other warehousemenwho worked regularly for the Respondent were Fidel GarciaUbaldoRuiz,AlfredoTrevino andNarciso Vargaseach of whomhad worked 5 to 7 yearswithout alayoff 8Among the production employees who had previously worked year round without a layoff were Elegio Madrigal who was hired when the Respondent cornmenced operations in 1943Alfredo Cruz and Marcos Madrigal who had eachworked 20 years without a layoff and VivianoValdez10 years and TonbioMacias 8 years without a layoff for lack of work 6All of the abovenamed warehouse and production employees were let go sometime during the payroll week endingJuly 13 1965When these employees askedfor an explanation they were simplytold to lookat the notice which the Respondent had posted on the bulletin board on July 9When the employees went to the plant the following Saturday to obtain theirpaychecks they were asked to sign the following statementTO ELSA CANNING COMPANYI understand that my employment is now terminated In the event there is workin the future I understand I have the right to apply for same as a new employeeDate --------------------------------------------Signature of EmployeeSocialSecurityNumber--------------------------Some of the employees refused to signAdmittedlythiswas the first time theRespondent had used these formsNot one of the Respondents long haul truckdrivers and truck mechanics waslaid off during this period None of them was in the group of employees whosebargaining designation cards had been sentto theRespondent by the Unions withtheir letter requesting recognition and bargaining on May 18 1965In contrast of the 18 warehouse and production employees laid off for the firsttime in their long service with the Respondent and whose layoffs are alleged toviolate the Act 16 were among the group whose designation cards had been sentto the Respondent on May 18 Of the 13 employees retained on the warehouse andproduction department payrolls afterJuly 13 1965only 2 Euleho Delgado andHenberto Salinas were in the group whose cards were sent to the Respondent 7Two othersJuan TRodriguez and Juan Trevino Jr were referredto by witnesses as foremen None of the remaining nine employees retained were among thegroup whose bargaining designation cards were sent to the Respondent with itsletter ofMay 188 The complaint as amended alleges that the layoff of Elegio Madrigal a production employee also violated Section 8(a) (4) of the Act'Actually some of these production employees appear frequently on the warehouse payroll It is immaterial for the purposes of this case whether they be regarded as productionor warehouse employees5 The foregoing findings are based on the testimony of Jose Alaniz and Juan Garcia andis not controverted by the Respondent6Macias received a disciplinary layoff of 1 month in 19004 As General Manager Joe Gavito Jr testified Delgado was the only employee whocould repair and overhaul machinery and equipment(he is a welder also)and operatethe boilers and the pressure cookers during the production season as well Salinas Gavitotestifiedwas in charge of all labeled stock and the shipping out of all less than truckloadorders ELSA CANNING COMPANY145Although the Respondent stated in its notice of July 9 that it was not going torequire any warehouse or production employees during the rest of July or all during the month of August at least 13 employees were carried on the payrolls ofthese departments during each of the weeks in this period The employee complement was gradually increased during these weeks by adding relatives of supervisorsand others until finally on August 24 the Respondent commenced having cardsigners recalledAll during this period up to August 24(during which the Respondent assertedly planned to have no production or warehouse employees) a substantial amount of overtime work was performed At first almost every employeeon the payroll put in some overtime During this period supervisory personnel fromother departments worked in the warehouse and truck mechanics performed laborerswork in the warehouse Production employees worked in the warehouse andwarehouse employees performed production duties Occasionally female productionemployees performed work in the warehouse which previously only men had doneWhen the Respondent commenced rebuilding its staff in earnest the latter part ofAugust the Respondent utilized the services of the Texas Employment Commissionto notify them to return and instructed the commission not to have employees whohad obtained steady jobs return for the reason that it could not assure them of theavailability of more than 2 weeks work2TheRespondents contentions conclusionsThe Respondent contendsthat the layoffsof the weekending July 13 were theresult of thecurtailment of operations necessitatedby thefinancial difficultieswhich it had experienced in the pastfew yearsThe Respondentpoints out that ithad sufferedthe followinglosses from its canning operations in prior yearsYear ending September 301961-------------------------------------------------$83911962-------------------------------------------------10881963-------------------------------------------------578751964-------------------------------------------------8124755The Respondentalso calls attention to the fact that these losses had caused thebank financing its operations and its other creditors to question whether the furtheroperationof the plantwas feasibleThe upshotof discussions between thebank andthe creditors on the onehand and theRespondent, on the other wasthe curtailment of the amount of credit available to the Respondent and the imposetion of the requirement that the Respondent discontinue packing the crops onwinch it hadbeen sustaining losses The canning of beets and carrots had to bediscontinuedin the spring of 1964 and previouslythe canning of greenbeans andgreens hadbeenstopped because of losses in canning these vegetablesThe Respondent alsocitesthe factthat the curtailment in the number of differentvegetablesbeing canned resulted in steadily decreasing inventories of canned goodswhichmeant lessworkfor warehouse employeesThe Respondents inventory ofcanned goods declined from 398 633 cases on hand on July 1 1963,to 187 352cases on hand on July 1 1965However othercircumstances persuade me that it was not the Respondentsfinancialplightbut ratherits antagonismtoward the Union whichwas responsiblefor the Respondentschange in its longstandingpracticeof having year roundemployeesin the warehouseand productiondepartments The 18 long service ware-house and production employees here involvedwere laid off after more than 9months of the current fiscal year had passed and with only4 more weeks of pro-duction projected in theremainder of the1965fiscal year ending on September 301965The figuresconcerningthe results of the Respondents canning operations infiscal year 1965 were not then available Butas later disclosedtheyrevealed adramatic turnaboutin the Respondents financial fortunes In contrast to a loss of$124 755 in fiscal year 1964 the Respondents financialstatement shows a profit8 The foregoing figures do not reflect the Respondenta net earningsfrom its overalloperations for these years The net earningfiguresshow the following profits or (losses)Year ending Sept SO1961------------ -------------- -- --- - -- --------------$1 0741962--------------------------- -----------------------------2 5141968------------------------- ---------- -------------------- (38 375)1964--------- ----------------- ----------------------------- (119 882)264-188-67-vol 161-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom canning operations in fiscal year 1965 of $84,661. While the final figureswere not available at the time of the layoffs, the Respondent undoubtedly hadinterim figures showing the results almost up until that time .9The Respondent did not lay off the 18 long-service warehouse and productionemployees here involved when its financial crises wasat itspeak in the fall of 1964.Yet 9 months later, after months of profitable operations, after the Respondentwas again faced with a demand for recognition and bargaining from the Unions,and after it was informed that 16 of the 18 employees here involved were support-ing the Union, then it decided to abandon its previous practice of keeping year-round crews in both the warehouse and in the production department.The substantial disproportion in numbers of union supporters laid off and non-union employees retained is persuasive evidence that hostility to the Unions laybehind the Respondent's decision to discontinue its longstanding practice of havingyear-round crews in the warehouse and production departments. As found above,the layoffs largely affected card signers. Of the 18 long-service employees 16 hereinvolved were card signers, and all but 2 of the 16 were included in the layoff.There were special reasons, as General Manager Gavito testified, why the servicesof these two could not be dispensed with. None of the over-the-road drivers andtruck mechanics were included in the layoff. None of them had signed union cards.During the week ending July 20, 1965, the first week after the layoff there were13 employees on the Respondent's payroll. As found above, 9 of the 13 were non-union employees, 2 were union card signers (the 2 iefeired to above), and theremaining 2 were referred to as foremen by employees.ioAfter the layoffs supervisory personnel worked in departments other than theirown, and warehouse employees worked in the production department and pro-duction employees in the warehouse, performing other than their regularduties.At times, women performed warehouse tasks customarilyassigned to men. Inbuilding up its staff, after the layoffs, the Respondent first hirednonunionemploy-ees.Not until the sixth week after the layoff did the Respondentstart calling backthe card signers. Despite the Respondent's forecast that it wouldnot need anywarehouse or production employees in the last 3 months of the year,except duringthe last 3 weeks in November, the Respondent's payrolls show that during eachweek in this 3-month period the Respondent had almostasmany employees on itswarehouse and production department payrollsas during other months of lowproduction.That the Respondent was opposed to the Unionsand was capable of engaging indiscriminationagainst employees in order todiscourage union adherence is demon-strated by the discriminatoryactsinvolved in the Board'sdecisionin the priorcase.As stated above, this decision has now been enforced by the Courtof Appealsfor the District of Columbia Circuit. That the Respondenthas remained adamantlyopposed to the Unions is indicated in the letter distributedto all its employees inboth English and Spanish shortly before theelection inNovember1965 in whichit frankly appealed for a "NO" vote in theelection.iiO The Respondent has an accountant who is employed full time in its office to handlesuch matters.10The courts have recognized that the selection of a disproportionate number of unionmembers for layoff gives rise to an inference that the selection was made on a discrimina-tory basis.N.L.R B. v. W. C. Nabors Company,196 F.2d 272, 275-276 (C.A. 5), cert. denied344 U.S. 865 ;N.L.R B. v.W.C.Bach'elder (Hoosier Veneer Co ),120 F 2d 574, 578, cert.denied 314 U.S. 647; F.W. Woolworth Company v. N L.R.B.,121 F.2d 658, 661-662 (C.A.2) ; N.L.R.B. v. Shedd-Brown Mfg.Co., 213 F.2d 163, 174 (C.A. 7).The full text of the Respondent's letter is as follows :November 3, 1965TO ALL OUR EMPLOYEES AND FAMILIES :This Friday you have the opportunity to vote in an important election. THERESULTS CAN SERIOUSLY AFFECT YOUR FUTURE AND THE FUTURE OFTHIS COMPANY Don't let someone else decide your future.Be sure andvote. Theunion only needs a majority of those actually voting, so your failure to vote canhave the same effect as a vote for the union. The election will be held at the LutheranChurch on Friday, November 5, between the hours of 6: 00 A.M. to 8: 00 A.M.;12: 00 Noon to 1 : 00 P.M ; and 6. 00 P.M. to 8: 00 P.M.You will decide on whether the Meat Cutters and the Teamsters will be your agent.An agent is a very important person. You should never appoint anyone to act as youragent unless you know all about him and are convinced that you cantrust him inevery way. How much do you know about these Union people who are trying to ELSA CANNING COMPANY147The Respondent advances various explanations for its retention on the payrollafter the layoffs of the 13 employees retained Alvarado according to the Respondent is one of its main mechanics and the only employee capable of repairing itscan closing machines Bega was an old employee who had worked as night watchman in past years Contreras is the Respondents only labeling machine operatorCruz is a maintenance and repairman and can operate the painting equipmentDelgado a card signer as stated above was not only a competent mechanic butalso could operate the boilers and cook Hernandez a part time employee on asocial security pension repairs field boxes and bins after the tomato season Lealand Medina were mechanics in the truck shop Alfredo Ruiz was an assistantmechanic in the truck shop and a local truckdriver Rodriguez is one of threebonded employees who handles releases out of the warehouse and is a foremanin the warehouse during production(As found below Rodriguez is the supervisorwho sent Jose Alaniz home the night before his discharge in September 1965 )Salinas a card signer is in charge of all the labeled stock and handles all of thesmall express shipmentsRafaelo Solis has worked for the Company for manyyears and was easily recalled for short runs Juan Trevino Jr the thirteenthemployee on the July 20 payroll is referred to by the Respondent as a handyman having several assistants who performs all kinds of odd jobs at the plantincluding plumbing and carpentry work Trevino is the employee who was referredto by Juan Garcia as the foreman The Respondents payroll records show thatTrevino s total annual wages in 1965 were approximately$1 200 more than thoseof the next highest paid production employee From this I infer that if Trevinowas not a supervisor of sorts he at least enjoyed such a special relationship withmanagement that he could be depended upon not to support the UnionI have carefully considered the Respondents explanations for the retention ofsuch a high proportion of nonunion employees They range from flimsy in myopinion in some cases to quite persuasive in others However in view of the substantialdisproportion between the number of nonunion and union employeesretained the fact that supervisors were used to perform work to which they werebecome your agent If you vote yes at the election you will be voting to make themyour agentYou have all read in the newspapers about the Teamsters Union The bead ofthisUnion stands convicted of crimes and has been sentenced to the penitentiaryHe is now taking up collections from Union members amounting to tliouands ofdollars to pay his attorney fees and other bills and expenses This in addition to theregular Union dues assessments fines etcThe Meat Cutters Union is the same one who has caused the strike at Texas PlasticsMany of your friends who were employees there lost a lot of money while on strikeIs this the type of people you want for your agents9 The Company is convincedthat they are not A Union cannot make jobs for you It will not pay your wagesItwill not give you holidays or vacation payWhat it can do is ask the companyto do these things for you If the Company doesn t want to it doesn t have to andthen the only thing the Union can do is strike A strike only takes money out of yourpockets and hurts the welfare of your family The Union can only cost you money sCan you and your family afford another expense 9The Company through the years has done its very best to give as many employeesjobs as it can Our work depends a great deal on the vegetable crops in the Valleywhich are sometimes good and sometimes not so good The Union cannot change thissituation in any wayWe do not know of anything the Union can get for you that we are not alreadygiving you and we plan to go on doing everything we can for our employees and itisn t going to cost you$10 00 a month in Union dues initiating fees assessmentsand the possibility of lost wages because of strikes and violenceYour JOB your FUTURE and the WELFARE of YOUR FAMILY are too important to be trusted to the people of the kind who seek to represent you We hopethat before you make your mind you will discuss this matter with your husband orwife and your friends and then we think that you will see that you have to vote NOat the electionsSincerely yoursELSA CANNING COMPANY(S)J Gavito JrByJOE GAVITO JRManagerNO DUES-NO STRIKES-NO VIOLENCE-NO UNION 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot accustomedthatmechanics and production employees were assigned to ordinarywarehousework thatsubstantial amounts of overtime work was performed bythese employeesand the fact that the Respondentwas still strongly opposed to theUnionI concludethatthe Respondents discontinuance of its longstanding pastpractice ofhaving year round crews in the warehouse and production departmentwas a maneuver adopted by it to discourage its employees from supporting theUnion and that theRespondents explanations for its retention of such a highproportionof nonunion employees were largely pretexts to cloak the discriminatorynature of its action 12This conclusion is reinforced in my opinion by the method adopted by theRespondent to inform the employees of the layoff Preliminarily,itshould berememberedthat 13 ofthe Respondentswarehouse employees of from 5 to 20years service had signed bargaining designation cards and copies of the cards hadbeen mailedto the Respondent The first news of the impending layoff was containedin the Respondents July9 notice statingthatitwould no longermaintaina warehouse crew as such during these off production monthsThen the Respondent askedthe employees when they picked up their checks to sign statements tothe effect that theyunderstoodthattheir employment was terminated and that inthe event there was work in the futurethat they hadthe right to apply for sameas a newemployeeUnder all thecircumstancesitwouldappear that the Respondent s action in informingtheselong term employeesthat they would betreated asnew employees in the future was taken in a fit of pique at the employees forhaving again designated the Unions as their bargaining representative for it servedno useful employer purpose and was inconsistent with the Respondents past prac-ticeAt leastitwould not be unreasonable for these long service employees so toconstrue the Respondents actionin view of their recentdesignationof the Unionsas their bargainingagentand the fact thatthe Respondet s action affectedonly thewarehouseand productionemployees among whomthe Unions strength was concentratedI conclude that the Respondents action in requesting employees to signthenew employee statements had the effect of discouraging the employees interestin the Union and that theRespondentby making suchrequestshas interferedwith restrained and coerced its employees in violation of Section 8 (a) (1) of the ActD The Respondent's alleged discrimination against ElegioMadrigalin violationof Section8(a) (3) and(4) of the ActThe complaintas amended alleges that the Respondent reduced the workinghours of ElegioMadrigal commencing on or about January25 1965and that itsconductin this regardviolated Section8(a)(3) and(4) of the ActIn support ofthis allegation the General Counsel introduced into evidence a tabulation showingthe number of hoursworked byMadrigal in 1964 and 1965 compiled fromMadrigals checkstubsThis tabulation shows thatMadrigalworked a total of1 845 25 hoursin 1964 and 1 606 50 hours in 1965The reductioninMadrigal shours in 1965, below 1964 therefore amounted to 138 75 hours or about 3 hoursper weekIn view of the fact that the hours worked bythe Respondents employees mcludingMadrigal fluctuatedconsiderably from week to weekand from season toseason,I do not regarda reduction in hoursof 3 hours per week ofsufficient proportions in and of itselfto warrantan inferenceof discriminatorytreatmentNoevidencewas offeredby the General Counseltendingto establish thatsome otheremployeehaving comparable tenure experience and duties worked longer hours incomparison with Madrigal Under all the circumstances I conclude that the GeneralCounsel has failed to establish by a preponderanceof the evidencethat theRespondent reduced Madrigals hours in violationof Section 8(a) (3) and (4) ofthe Actv This does not mean however that the Respondent might not have retained some ofthe nonunion employeesafter thelayoff had not the Respondent been motivated by antiunion considerations in deciding to discontinue its year round warehouse and productioncrews Since the Respondent has put back to work 16 of the 18 employees here involvedand has offered temporary reinstatement to the remaining 2 employeesthis problemaffects mainly the question of the amount of backpay due As set forth below this prob1em can be resolved at the compliance stage of the proceedings ELSA CANNINGCOMPANY149E The Respondents alleged discrimination against Jose Alanizin violation of Section 8(a) (3) and(4) of the ActJose Alaniz was one of the warehouse employees who was discrunmatorily laidoff during the week ending July 13 1965 Alaniz was reinstated on August 241965Around 10 pin on September 8 1965 Juan Rodriguez the foreman in thewarehouse at night observed Alaniz open a can of tomatoes and green chilies inthewarehouseRodriguez went over to Alaniz and told him Jose how comeyou re doing this when you re not supposed toAlaniz replied thathe washungryAgain on September 13 about the same time of night Rodriguez sawAlaniz open another can of tomatoes and green chilies Rodriguez went over andstood 5 or 10 feet away from Alaniz and just looked at him for a while as Alanizwas eating the contents of the can Rodriguez did not say anything to Alaniz onthis occasionOn September 23 Rodriguez saw Alaniz for the third time opening a can oftomatoes and eating the contents Again Rodriguez went over and stood by Alanizas he ate the tomatoes As soon as a replacement became available Rodriguez hadAlaniz report to himWhen Alaniz did so Rodriguez told him to go on home andto check with Foreman Joe Ruiz the next morning At the same time Rodriguezleft a note for Ruiz explaining that he had sent Alaniz home early because he hadfound Alaniz eating tomatoes from one of the Respondents cans and that this wasthe third time that month that he had caught Alaniz doing soWhen Alaniz reported for work the next morning Foreman Ruiz told him to seeGeneral Manager Gavito Gavito told Alaniz that it had been reported to hun thathe had been caught for the third time eating the Company s canned goods andthat he had been warned not to do so Alaniz replied that he did not know that itwas against the rules to do so and offered to pay for the tomatoes Gavito declinedsaying that it was not the money but the fact that he was repeatedly breakingcompany rules which made his offense serious and then informed Alaniz that hewas dischargedThe foregoing findings are based primarily on the testimony of Rodriguez andGavitoAlaniz denied that the incidents of September 8 and 13 had occurredHowever Rodriguez impressed me as testifying truthfully and I do not believethat Rodriguez would have sent Alaniz home on his own initiative and at the sametime reported to his superiors that the three incidents had occurred unless thiswere trueThe General Counsel cites testimony which he urges establishes that eating thecompany products was a relatively common practice in the plant However I amnot satisfied that this testimony shows that this was a recent practice or that it wasdone with the knowledge of the Respondents supervisors I do not credit JuanGarcia s testimony that eating canned goods has always been going on thereNoother employee gave such sweeping testimony and Garcia s testimony concerningthe regularity of employment of the six warehouse employees whose cases I havedismissed proved to be greatly exaggeratedAlaniz conduct in repeatedly eating the Company s canned goods in the warehouse despite his foreman s warning to stop constituted justifiable grounds for discharge and the General Counsel in my opinion has failed to show that this wasjust a pretext to conceal a discharge in violation of either Section 8(a)(3) or (4)of the Act The allegations of the complaint as amended based upon Alaniz discharge on September 23 1965 are hereby dismissedF The Respondent's attempt to obtain a statement from Narciso Medranosupporting its objections to the electionAs stated above the election was held on Friday November 5 1965 On thatdayMedrano one of the Respondents long haul truckdnvers was in DallasTexas en route to Baton Rouge Louisiana As Medrano was returning to Elsa onthe night of November 9 he was intercepted on the highway by a fellow long hauldriver Jesus Gutierrez at Raymondville which is about 25 miles from Elsa Afterbeing flagged down by Gutierrez the two men had a conversation over a cup ofcoffeeAccording to Medrano s credited testimony Gutierrez told him that Mr 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDJoe Gavito had sent him out there to catch [Medrano] on [his] way in to see if[he] could sign a statement stating that [he] was out of Elsa on- the day of theelection, and that [he] wanted to vote against the Union." Medrano testified thatGutierrez went on to explain, as follows, "That way they could get rid of theyear or two." Medrano replied, according to his testimony, as follows: "I' toldhim that I wasn't interested in that because the Union had won." Gutierrezrejoined, "Well, there is nothing more that we can talk about, I must go back andtellMr. Joe Gavito that you won't sign no statement." Whereupon, Gutierrez leftin an automobile belonging to the Respondent's timekeeper.Gavito testified that in the course of a conversation about the election initiatedby Gutierrez, he stated to him, after mentioning that Medrano had been away ona delivery on the day of the election, as follows:I don't know how Narciso feels about the election, he might be against theunion and he might be for the union, but I feel that if he is against the unionand wishes to express himself that it might be grounds for us to give that asone of the objections to the result of the election.The following conversation then ensued:And [Gutierrez] said, "Well, I will be glad to talk to Narciso and find outhow he feels." And I said, "Well, that is up to you. I don't want to have any-thing to do with it, because I don't want Narciso Medrano to think that I amputting pressure on him." I said, "If you want to talk to him and he wants toact of his own free will, and give us a statement that if he had been here thathe would have voted against the union, we will be glad to turn it over to ourattorney so they can submit it to the NLRB for consideration." I said, "I don'twant you to try to convince Medrano or put any pressure on him at all, butif it is of his own free will and expresses himself accordingly," I said, "I willbe glad to submit it." And that is just the way I left it.Medrano gave testimony about a second conversation with Gutierrez about 2weeks after the first conversation in which Gutierrez suggested that the Respondentmight be willing to pay a substantial sum of money to obtain a statement of thekind above referred to. Medrano testified that Gutierrez concluded this conversationby saying, "Now this came from me, don't think that they sent me, this is my ownopinion, my way of thinking."The General Counsel contends that Gutierrez was acting as the Respondent'sagent on both occasions on which he spoke to Medrano and that the Respondent'sconduct on these occasions violated Section 8(a)(1) of the Act. With respect tothe second occasion on which Gutierrez' spoke to Medrano about a statement Ifind that Gutierrez was acting solely upon his own initiative, and that the Respond-ent was not responsible for his conduct on this occasion. However, regarding thefirst occasion on November 9, when Gutierrez stopped Medrano and asked himin effect if he wanted to complain about being deprived of the opportunity to votein the election, I conclude that Gutierrez was acting as the Respondent's agent andthat his conduct was violative of the Act. Gutierrez' approach to Medrano in effectforcedMedrano to disclose his prounion sympathies. In the context of events inthis case, including the layoff of numerous long-service employees in the ware-house and production departments, the departments in which the Unions' strengthwas concentrated, the Respondent's inquiry ofMedrano, in my opinion, hadcoercive implications, and constituted interference, restraint, and coercion inviolation of Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.By laying off Jose Alaniz, Primitive Casarez, Maximo Cortez, Alfredo Cruz,Antonio Estala, Fidel Garcia, Jesus Garcia, Juan Garcia, Toribio Macias, DiegoMadrigal,ElegioMadrigal,MarcosMadrigal,RaulMolina,Armando Ochoa,Ubaldo Ruiz, Alfredo Trevino, Narciso Vargas, and Viviano Valdez during theweek ending July 13, 1965, because of their support of the Unions, the Respondenthas discriminated in regard to 'their hire and tenure of employment, thereby dis-couraging membership in the Unions in violation of Section 8(a)(3) and (1) ofthe Act.2.By promulgating and enforcing a no-solicitation rule which is excessivelybroad in scope and for the purpose of deterring employees fromcontinuing to ELSACANNING COMPANY151support the Unions, by requesting laid-off employees to-sign statements acknowl-edging that they have the right to seek future employment only as new employees,and by coercively soliciting Narciso Medrano to sign a statement supporting itsobjections to the election, the Respondent had interfered with, restrained, andcoerced its employees in violation of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found -that the Respondent laid off the 18 employees named in the pre--ceding section in violation of the Act, my Recommended Order will provide thatthe Respondent offer them, excepting Jose Alaniz, immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority or other rights and privileges. If the Respondent has already made suchan offer of reinstatement, such offer, of course, need not be repeated. In addition,the Respondent shall make each of the said 18 employees whole for any loss ofearningshe may have suffered as a result of the discrimination, by payment toeach of a sum of money equal to that which he normally would have earned aswages from the date of the discrimination to the date of the Respondent's offer ofreinstatement, less the net earnings of each during such period, with backpay andinterest thereon to be computed in the manner prescribed by the Board in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716. The earnings of the employees on the payroll during the period beginning onJuly 13 and ending on August 24 afford some measure of the backpay due the 18employees here involved during this period. However, as indicated above, since theRespondent might have retained some of the nonunion employees after the layoffs,absent any discrimination motive, it is difficult to determine what portion of thesums earned by the employees retained and hired during the period beginningJuly 13 and ending August 24 should be allocated to the employees here involved,and to which ones. The resolution of these questions will be left to the compliancestage of the proceeding. A possible solution of this problem which appears fair tome is to divide equally among the 18 employees here involved three-fourths of thesums shown to have been paid all of the warehouse and production employees ontheRespondent's payroll from July 13, 1965, to August 24, 1965, except JuanRodriguez and Juan Trevino, Jr. Backpay accruing after August 24, 1965, will becomputed in the normal manner. The Respondent's backpay liability to Alanizterminates at least by September 24, 1965, when he was discharged, and earlierif he was fully reinstated on August 24, 1965.Because of the character and scope of the unfair labor practicesherein found,my Recommended Order will provide not only that the Respondentcease anddesist from the specific unfair labor practices found, but also that itcease anddesist from in any other manner interfering with, restraining, and coercing employ-ees in the exercise of their rights guaranteed by Section 7 of the Act.In view of the fact that so many of the employees speak Spanish, the noticerequired to be posted herein, shall also be posted in Spanish.Upon the foregoing findings and conclusions and the entire record and pursuantto Section 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERThe Respondent,Elsa Canning Company,Elsa, Texas,itsofficers,agents, suc-,cessors, and assigns shall:1.Cease and desist from:(a)Discouraging membership in Amalgamated Meat Cutters and Butcher Work-men of North America,AFL-CIO,and International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,General Drivers Local UnionNo. 657,or any other labor organization of its employees,by discriminatorily lay-ing off,discharging,refusing to recall employees,or by discriminating against themin any other manner in regard to their hire and tenure of employment or any term,or-condition of employment.(b) Promulgating and maintaining any rule,prohibiting or tending to inhibitemployees from soliciting union membership on company property during non-working hours,or promulgating or enforcing any plant rules for the purpose ofdeterring union organization. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Requesting employees who are being laid off to acknowledgethat they havethe right to apply for future employment only as a new employee(d) Coercively soliciting statements from employees which require the disclosureof their proumon sympathies or lack thereof(e) In any other manner interfering with restraining or coercing employees inthe exercise of the rights guaranteed in Section7 of the Act2 Take the following affirmative action which is necessary to effectuate thepolicies of the Act(a)Offer immediate and fullreinstatementto their former or substantiallyequivalent positions to Primitivo CasarezMaximo Cortez Alfredo Cruz, AntonioEstalaFidel Garcia Jesus Garcia Juan Garcia Tonbio Macias Diego MadrigalElegioMadrigalMarcos Madrigal Raul Molina Armando Ochoa Ubaldo Ruiz,Alfredo TrevinoNarciso Vargas and Viviano Valdez without prejudice to theirseniority or other rights and privileges and make each and Jose Alaniz whole forany loss of earnings he may have suffered as a result of the discrimination in themanner set forth in the section of this Decision entitled `The Remedy(b)Notify anyof the employees named in the preceding paragraph if presentlyserving in the Armed Forces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act and the UniversalMilitary Training and Service Act as amended after discharge from the ArmedForces(c) Preserve and upon request make available to the Board or its agents forexamination and copying all payroll records social security payment recordstimecards personnel records and reports and all other records necessary to analyzethe amounts of backpay due(d) Post at its Elsa Texas plant copies of the attached notice markedAppendixA 13 including a Spanish translation thereof Copies of said notices to befurnished by the Regional Director for Region 23 after being duly signed by anauthorized representative of the Respondent shall be postedby theRespondentimmediately upon receipt thereof and be maintainedby it for60 consecutive daysthereafter in conspicuous places including all places where notices to employeesare customarily postedReasonable steps shall be taken by the Respondent toinsure that said notices are not altered defaced,or covered by any other material(e)Notify the Regional Director for Region 23 in writing within 20 days fromthe receipt of this Recommended Order what steps it has taken to complyherewith 1413 In the event that this Recommended Order is adopted by the Board the words aDecision and Order shall be substituted for the words a Recommended Order of a TrialExaminer in the notice In the further event that the Boards Order is enforced by adecree of a United States Court of Appeals the words a Decree of the United StatesCourt of Appeals Enforcing an Order shall be substituted for the words a Decisionand Order"'In the event that this Recommended Order is adopted by the Board this provisionshall be modified to readNotify said Regional Director in writing within 10 days fromthe date of this Order what steps Respondent has taken to comply here iithAPPENDIX ANOTICE TOALL EMPLOYEESPursuantto theRecommendedOrder of a TrialExaminerof the National LaborRelations Board and in order to effectuate the policies of theNational Labor RelationsAct as amendedwe hereby notify ouremployees thatWE WILLNOT discourage membership in Amalgamated Meat Cutters andButcher Workmenof North America AFL-CIOand International Brotherhood of Teamsters ChauffeursWarehousemen and Helpers of America,General Drivers Local UnionNo 657 or any otherunion by laying off discharging refusing to recall any employee or by otherwise discriminatingagainst any employees because oftheirunion activitiesWE WILLNOT promulgate or maintain any rules prohibiting or tending toinhibit employees from soliciting union membership on company time duringnonworking hoursand WE WILLNOT promulgate or enforceany plant rulesfor the purpose of interfering with union activities ELBACANNING COMPANY153WE WILL NOT request employees who are being laid off to acknowledge thatthey have the right to apply for future employment onlyas new employeesWE WILL NOT coercively solicit from employeesstatementswhich requirethe disclosure of their prounion sympathies or lack thereofWE WILL NOT in any othermannerinterfere with restrain, or coerce ouremployees in the exercise of the right to join or not to joinunions and toengage in unionor concertedactivitiesWE WILL if we have not already done so offer to PrimitivoCasarez,Maximo Cortez Alfredo Cruz, AntonioEstalaFidelGarcia,JesusGarciaJuanGarciaTonbioMaciasDiegoMadrigalElegioMadrigalMarcosMadrigalRaulMolinaArmando Ochoa UbaldoRuiz,Alfredo TrevinoNarciso Vargas and Viviano Valdez immediate and fullreinstatement withbackpayWE WILL pay backpay toJoseAlaniz for his layoff on July 13, 1965WE WILL notify the above named employees if presentlyserving in theArmed Forces of the United States of their right to fullreinstatement uponapplication in accordance with the Selective Service Act and the UniversalMilitaryTraining and Service Act as amendedafterdischarge from theArmed ForcesELSA CANNING COMPANYEmployerDated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered defaced or covered by any other materialIf employees have any questionconcerningthisnotice or compliance with itsprovisions they may communicate directly withthe Boards RegionalOffice, 6617FederalOfficeBuilding515 Rusk Avenue Houston Texas 77002 Telephone228-4722APPENDIX BRULES AND REGULATIONSThe following rules are those which have been adopted and followedin the past,and the company now feels it is necessary to remind all employees of these rulesIt is difficult to foresee all possible situations and the followingrules do not limitthe company s right to discipline for good cause where an employees conductbreaches the standard of common sense and good judgment In order to insurethe employees and the company alike that these rules are observed a fair rangeof disciplinary action is prescribed depending upon the seriousness of the conductIn enforcing these rules when appropriate the company will take intoconsiderationextenuating circumstancesIFor the violation of the followingrulesanemployee shall be subject todischarge1Reporting to work intoxicated possession of, or drinking of any alcoholicbeverage on plant premises2 Insubordination or refusal to do work assigned by a foremanor supervisor3Dishonesty or theft of employees or company s property4 Fightingor instigatinga fight while on companypremises5Wilful damage to company or employees property6Violation of rules prescribed by the U S Department of Agriculture,AgriculturalMarketing Service and/or Foodand Drug Administration7Disorderly Immoral or indecent conduct oncompany premises8Postingremoval or tampering with bulletin board notices withoutauthority9 Solicitation for any cause or the distribution of literatureduring workinghours or in work areas withoutpermission10Restricting production11Smoking in restricted areas 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIFor violation of the following rules an employee shall be subject to dischargeafterone(1)warning1Absence from work without supervisors approval2Absence from work for any reason if supervisor is not notified withintwo hours after the scheduled work day begins3Productivity and workmanship not up to standard4 Failure to keep company advised of current address or telephone number5Horseplay and interfering with other employees on the job6Leaving department work station or plant during working hours withoutpermission7Conduct at work dangerous to others8Neglect resulting in damage to company propertyIIIFor the violation of the following rules an employee shall be subject to dischargeaftertwo (2)warnings1Unnecessary talking on the job2Tardiness in reporting to work3Cursing directing profanity or derogatory remarks toward any individualon plant premises4Violation of safety rules5AbsenteeismAPPENDIX CJuly 9 1965NOTICE TO ALL OUR EMPLOYEESWith the Spring tomato pack just about completed and with the curtailment ofour canning operations for the next few months we are having to reduce ourwork force considerablyWe will not maintain a werehouse crew as such duringthese off production monthsWe will maintain a limited number of maintenanceemployees long haul truckdrivers and a crew of two or three in our truck mainte-nance shopFor your guidance we list below our projected plans for production and employment for the next year As our canning operations develop we will employ therequired number of employees based on seniority and abilityWeek EndingWarehouseProductionMaintenanceDrivers& shopTotalJuly 13 196540142513200July20 19650081220July 27 19650081220Aug 3 19650081220Aug 10 19650081220Aug 17 1960081220Aug 24 19650081220Aug 31 19650081220Sept 7 1965121521241Sept 14 1965121521241Sept 21 1965121521241Sept 28 1965121521241Oct 5 19650081220Oct 12 19650081220Oct 19 19650081220Oct 26 19650081220Nov 2 19650081220Nov 9 19650081220Nov 16 1965122121247Nov 23 1965122121247Nov 30 1965122121247Dec 7 19650081220Dec 14 19650081220 FRONTIER GUARD PATROL, INC.155Week-EndingWarehouseProductionMaintenanceDrivers& shopTotalDec. 21,1965 ------___0081220Dec. 28,1965-------0081220Jan. 4,1966____________________1571212100Jan. 11, 1966___________________1571212100Jan. 18,1966___________________1571212100Jan. 25, 1966___________________1571212100Feb. 1, 1966____________________21921235Feb. 8,1966____________________21921235Feb. 15, 1966___________________21921235Feb. 22, 1966___________________21921235Mar. 1,1966_______63221252Mar. 8, 1966____________________63221252Mar. 15,1966-------------------63221252Mar. 22, 1966___________________63221252Mar. 29, 1966___________________81321235Apr. 5,1966____________________81321235Apr. 12,1966-------------------81321235Apr. 19, 1966___________________81321235Apr. 26, 1966___________________00101222May 3,1966____________________00101222May 10,1966_____00101222May 17,1966___________________00101222May 24,1966___________________204031275May 31,1966___________________2065312100June7, 1966____________________2065312100June 14, 1966___________________40145312200June 21, 1966___________________40145312200June 28,1966_-_______40145312200July 5, 1966____________________2065312100July 12,1966___________________204031275Thisprojection is based on all crops maturing at normal time and that normaltonnage will be available.We must keep in mind that we are subject to croplosses due to freeze,drouth or excessive rains which can change the above plannedproductionor vary theschedule dates.ELSA CANNING Co.(S)J.Gavito, Jr.JOE GAVITO, JR.Frontier Guard Patrol,Inc., d/b/a Frontier Guard and DeLue,Inc.; Colorado Guard-Patrol Service,Inc.; and/or Patrol Serv-ices, Inc.andMerchant Police Employees Association, Inc.Case 07-CA-1703.October 20,1966DECISION AND ORDEROn July 14, 1965,Trial ExaminerLouisS.Penfield issued hisDecisionin theabove-entitled proceeding,finding that Respondentshad engaged in and were engaging in certain unfair labor practicesand recommendingthat they ceaseand desist therefrom and takecertainaffirmative action,as setforth in the attached Trial Exam-iner'sDecision. Thereafter,the General Counsel and the Respondent161NLRB No. 12.